Title: Treasury Department Circular to the Captains of the Revenue Cutters, 4 June 1791
From: Treasury Department,Hamilton, Alexander
To: Captains of the Revenue Cutters


Treasury DepartmentJune 4 1791.
Sir
As you are speedily to enter upon the Duties of your Station, it becomes proper briefly to point them out to you. Accordingly I send you a copy of the Act under which you have been appointed & in which are contained your powers, & the objects to which you are to attend & I shall add such observations as appear to me requisite to guide you in fulfilling the intent of that Act.

It may be observed generally that it will be, in a particular manner, the province of the Revenue Cutters to guard the Revenue Laws from all infractions or ⟨br⟩eaches either upon the Coasts or within the Bays, or ⟨up⟩on the Rivers & other Waters of the United States, pre⟨vi⟩ous to the anchoring of Vessels within the harbours ⟨for⟩ which they are respectively destined.
Hence it will be necessary for you from time to time to ply along the Coasts in the neighbourhood of your Station, & to traverse the different parts of the Waters which it comprehends. To fix yourself constantly or even generally at one position would in a great measure defeat the purpose of the establishment. It would confine your vigilance to a particular Spot, & allow full Scope to fraudulent practices every where else.
The 63d. section of the Act herewith transmitted declares that the Officers of the Revenue Cutters are to be deemed Officers of the Customs & enumerates certain powers with which they are to be invested. The 30th. section specifying two of the same powers that of demanding Manifests & that of Searching Vessels, enters into some details concerning them. These two sections require particular attention as marking the outline of your authority & duty. But in the capacity of Officers of Customs you will possess some other powers & be bound to perform some other duties which are not mentioned in these sections. You will have a right for example & it will be your duty to seize Vessels & Goods in the cases in which they are liable to seizure for breaches of the Revenue Laws, when they come under your notice. But all the powers you can exercise will be found in some provisions of the Law, & it must be a rule with you to exercise none with which you are not clearly invested. In every case of doubt you will follow the advice of the Officer to whom you will be refered in a separ⟨ate⟩ Letter. On points of importance which admit of delay, you may correspond with the Secretary ⟨of⟩ the Treasury.
The 9th. 10th. 11th. & 12th. sections which re⟨late⟩ to manifests will also require your particular attention. The due observance of the provisions of these sections is considered as of material consequence to the security of the Revenue, & ample time having been allowed for them to be generally known & complied with, it is now indispensible that they should be strictly enforced.
You will perceive that they are only required in respect to Vessels belonging wholly or in part to a “Citizen or Citizens, Inhabitant or Inhabitants of the United States.” It is understood that by Inhabitant is intended every person residing in the United States whether Citizen or Foreigner. The reason of this limitation is, that Citizens & resident Foreigners are supposed to be acquainted with the Laws of the Country; but that foreign Citizens residing in foreign Countries have not the same knowledge & consequently ought not to be subjected to penalties in regard to a thing which they might not know to be necessary.
But since you cannot be presumed to know before hand what Vessels are owned in whole or in part by Citizens or Inhabitants, it will of course be your duty to demand the Manifests of all indiscriminately, & to report those from which you do not receive them, to the Collectors of the Districts for which they are respectively first destined. You will also keep a record of all the Vessels from which you demand Manifests, not only of those from which you receive them, but of those from which you do not receive them, & of the Districts for which they are bound, & you will at the end of every month (pursuing the division of the year by the Calendar) send me an abstract of your Record.
Careful attention is likewise due to the 13th. & 14th. sections of the Act. It is of importance that Vessels should not break bulk, or put out any part of their cargoes, even temporarily, previous to a regular entry & permission obtained, except in cases of real necessity to be duly reported & proved. You will observe that besides the penalties on the Master & Mate of the Vessels from on board of which any Goods shall have been illegally removed, the Master or Commander of the Vessel or boat into which they may be received, & all Persons aiding in the removal, are liable to a forfeiture of treble the value of the Goods removed, & the Vessel or boat into which they may be received is also subject to forfeiture. It is well known that one of the most extensive cases of illicit trade is that which is here intended to be guarded against, that of unlading Goods before the arrival of a Vessel into Port in Coasters & other small Vessels which convey them clandestinely to land. Hence the bare removal of Goods from one Vessel to another is made penal, though they may not have been landed. Nor will the pretext of their being intended to be replaced avail any thing. The provisions of these sections admonish you to keep a very careful eye upon the motions of coasting Vessels without however interrupting or embarassing them unless where some strong ground of suspicion requires that they should be visited & examined.
The execution of the 15th. section of the Act must essentially depend on the Revenue Cutters. It is easy to see that it would be dangerous to the Revenue for Vessels to be permitted to go at pleasure from one part of the United States to another, without announcing themselves to some proper Office. Hence though each may proceed on her voyage from a more exterior to a more interior District to which she may be bound, yet none can go back from a more interior to more exterior District or from one part of the United states to another, without first reporting herself to the Collector of the District in order that she may come under the notice & precautions of the Law. Nor can this be deemed a hardship seeing her report will not oblige her to unlade any part of her cargo, but she may afterwards proceed with it wheresoever she pleases.
I have now noticed to you the principal parts of the Law which immediately relate to the execution of your duty. It will however be incumbent upon you to make yourself acquainted with all the Revenue Laws which concern foreign Commerce or the Coasting Trade, a knowledge of the whole spirit & tendency of which cannot but be a useful Guide to you in your particular sphere. You will observe that the Law contemplates the Officers of Cutters in certain Cases remaining on board of Vessels until they arrive at their places of destination, & with a view to this it is, that so many Officers have been assigned to each Cutter. It is not however expected that this will be done in every case, & it must be left to the discretion of the commanding Officer when it shall be done. Where there is a Vessel, the lading of which is of very great value or which has any considerable quantity of Goods on deck or in other situations from which they can readily be removed, or where the nature of the Cargo is such as to admit more easily a clandestine landing, or from the highness of the duty to afford a more than ordinary temptation or where any suspicious circumstances appear; in these & the like cases it will be well to let an Officer accompany the Vessel to her place of destination. The want of a Manifest will be a circumstance in favour of so doing. It will not however be adviseable to make known the circumstances under which it is deemed most peculiarly proper to use these precautions; as it might sometimes unnecessarily give offence. It may be always left to be understood that it is the practice whenever the state of the Cutter renders it convenient. You are empowered among other things to affix seals on packages found in certain situations. For this purpose proper seals will be prepared & transmitted. Till they are received any others may be made use of. The principal design of this provision is to identify the packages found in such situations.
It will be expected that a regular journal be kept in each Cutter in the same manner as far as circumstances are applicable, as is practised in Sea voyages; & that all occurences relative to the execution of the Laws & to the conduct of all Vessels which come under their notice be summarily noted therein, & that a copy of this journal to the end of each month be regularly forwarded to the Treasury.
It has also occurred that the Cutters may be rendered an Instrument of useful information concerning the Coast, inlets, bays, & rivers of the United States & it will be particularly acceptable if the Officers improve the opportunities they will have (as far as shall consist with the Duties they are to perform) in making such observations & experiments in respect to these objects as may be useful in the business of navigation communicating the result from time to time to the Treasury.
While I recommend in the strongest terms to the respective Officers, activity, vigilance & firmness, I feel no less solicitude that their deportment may be marked with prudence, moderation & good temper. Upon these last qualities not less than upon the former must depend the success, usefulness, & consequently continuance of the establishment in which they are included. They cannot be insensible that there are some prepossessions against it, that the charge with which they are entrusted is a delicate one, & that it is easy by mismanagement to produce serious & extensive clamour, disgust & odium.
They will always keep in mind that their Countrymen are Freemen & as such are impatient of every thing that bears the least mark of a domineering Spirit. They will therefore refrain with the most guarded circumspection from whatever has the semblance of haughtiness, rudeness or insult. If obstacles occur they will remember they are under the particular protection of the Laws, & that they can meet with nothing disagreeable in the execution of their duty which these will not severely reprehend. This reflection & a regard to the good of the service will prevent at all times a spirit of irritation or resentment. They will endeavour to overcome difficulties, if any are experienced, by a cool and temperate perseverance in their duty, by address & moderation rather than by vehemence or violence. The former stile of conduct will recommend them to the particular approbation of the president of the United states, while the reverse of it, even a single instance of outrage, or intemperate or improper treatment of any person with whom they have any thing to do in the course of their duty, will meet with his pointed displeasure, & will be attended with correspondent consequences.

The foregoing observations are not dictated by any doubt of the prudence of any of those to whom they are addressed. These have been selected with so careful an attention to character as to afford the strongest assurance that their conduct will be that of good Officers & good Citizens. But in an Affair so delicate & important it has been judged most advisable to listen to the suggestions of caution rather than of confidence & to put all concerned on their guard against those sallies to which even good & prudent men are occasionally subject. It is not doubted the instruction will be received as it ought to be, & will have its due effect. & that all may be apprised of what is expected, you will communicate this part of your orders, particularly, to all your Officers & you will inculcate upon your Men a correspondent disposition.
The 5th. Section of the act transmitted you requires that all Officers appointed pursuant to that Act should take a certain Oath therein specified. The act of the 1st. day of June 1789 requires that you should also take the oath to support the Constitution of the United states. These oaths each of your Officers must take before some Judge of the United States, if access can conveniently be had to one, if not before some other Magistrate, duly empowered to administer oaths, & a certificate from him of the taking it must be transmitted to the Comptroller of the Treasury.
I am Sir your obedient servant.
Alexander Hamilton.
